                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

JAMES DOWD                                       §
    Plaintiff,                                   §
                                                 §
VS.                                              §       CIVIL No. 4:21-CV-00125-SDJ
                                                 §
TUBEMASTER, INC.                                 §
    Defendant.                                   §

            DEFENDANT TUBEMASTER, INC.’S REPLY IN SUPPORT OF
         MOTION TO SET ASIDE PARTIAL DEFAULT JUDGMENT OR, IN THE
        ALTERNATIVE, MOTION TO VACATE PARTIAL DEFAULT JUDGMENT

          Defendant TubeMaster, Inc. (“TubeMaster” or “Defendant”) files this this reply brief in

support of its Motion to Set Aside Partial Default Judgment or, in the alternative, Motion to

Vacate Partial Default Judgment (Defendant’s “Motion to Set Aside”) and respectfully shows as

follows:

                      I.   INTRODUCTION & SUMMARY OF THE ARGUMENT

          Under Fifth Circuit precedents, default judgments “are ‘generally disfavored in the law’

and thus ‘should not be granted on the claim, without more, that the defendant had failed to meet

a procedural time requirement.”’ Lacy v. Sitel Corp., 227 F.3d 290, 292 (5th Cir. 2000). The

Rules of Civil Procedure “are designed for the just, speedy, and inexpensive disposition of cases

on their merits, not for the termination of litigation by procedural maneuver.” Sun Bank of Ocala

v. Pelican Homestead & Sav. Ass'n, 874 F.2d 274, 276 (5th Cir. 1989). Defendant’s failure to

answer this suit in a timely manner was not intentional or caused by any negligent act by

Defendant. As a matter of equity, this Court “should not be agnostic” on this issue, but rather,

favor granting Defendant's motion. Lacy, 227 F.3d at 292. Setting aside the entry of default best


DEFENDANT’S REPLY IN SUPPORT OF                                                             Page 1
MOTION TO VACATE PARTIAL DEFAULT JUDGMENT
1235547 / 1810543.3
serves the interests of justice. In a case where Plaintiff does not dispute that Defendant has

meritorious defenses, it nevertheless seeks a harsh, inequitable, and improper result. Plaintiff has

not cited any legitimate prejudice to himself in the event the Motion is granted and merely

cursorily cites cases for principles of law while ignoring the factual posture of the cases which

are detrimental to Plaintiff. The Court should set aside or vacate the Partial Default Judgment.

                              II.   ARGUMENT & AUTHORITIES

          Each of the three factors to be considered in setting aside a default under Rules 55(c) and

60(b)(1) – the willfulness of the defendant's failure to act, potential prejudice to the plaintiff, and

the merit of the defense presented – favors a set aside or vacation here. Plaintiff has conceded the

third factor of the test, so Defendant addresses herein the first and second factors.

          First, Defendant’s Motion to Set Aside demonstrates that Defendant’s failure to respond

sooner was not willful under Rule 55(c) and was excusable under Rule 60(b)(1). Defendant did

not respond sooner because it did not receive either the mail or any notice of the mail sent by the

Texas Secretary of State. Defendant’s first notice of the state court action Plaintiff filed came on

January 19, 2021, when Defendant received a letter from the state court notifying Defendant of a

trial date. Promptly after receiving this, Defendant properly removed this case to federal court

and moved to set aside and/or vacate the Partial Default Judgment. Notably, Plaintiff does not

dispute that Defendant did not receive the process mailed by the Texas Secretary of State and

does not dispute that Defendant’s first notice of the state court action came on January 19, 2021

and does not dispute federal diversity jurisdiction. Plaintiff has not shown and cannot show that

Defendant’s failure to answer was willful. This is not a case where Defendant simply ignored the

filing of the Complaint and defied the authority of this Court or the State Court. The precedent

cited by the Plaintiff in Campus Investments v. Cullever and BLS Limousine Serv. v. Buslease are

DEFENDANT’S REPLY IN SUPPORT OF                                                                  Page 2
MOTION TO VACATE PARTIAL DEFAULT JUDGMENT
1235547 / 1810543.3
inapposite to the facts in our case. See Campus Investments, Inc. v. Cullever, 144 S.W.3d 464,

466 (Tex. 2004); BLS Limousine Serv., Inc. v. Buslease, Inc, 680 S.W.2d 543, 546 (Tex. App.—

Dallas 1984, writ ref'd n.r.e.). Both Campus and BLS involve situations where the defendants

were negligent in failing to comply with their statutory duties prior to the entry of default. In

Campus, the court found that the defendants were negligent in failing to update addresses for its

registered agent and registered office. Campus, 144 S.W.3d at 466. In BLS, the Secretary of State

forwarded process to defendants but the citations were returned to the Secretary bearing the

notation “refused.” BLS, 680 S.W.2d at 546. The default in the present case, however, was not a

willful act of disobedience and Defendant violated no statutory duty, making the present case

dispositively distinguishable from the facts in Campus and BLS.

          Plaintiff’s reliance on Lacy v. Sitel Corp., 227 F.3d 290, 293 (5th Cir. 2000) actually

supports Defendant. Based on the contacts between counsel for the parties prior to the entry of

default, the Fifth Circuit in Lacy found that the defaulting party was not guilty of a willful

default. Id. at 292-93. Even though the Fifth Circuit found that valid service had been effected by

the Plaintiff, the court concluded that “there is nothing in the record to indicate that Sitel's failure

to respond was willful.” Id. at 293. Like the defendant in Lacy, Defendant was not ignoring the

existence of the Complaint or contesting the authority of this Court to rule on this matter. Since

there is no evidence of a willful default, Defendant’s Motion should be granted.

          Second, there is no potential prejudice to the Plaintiff. This is the only element of the

analysis under Rules 55(c) and 60(b)(1) that Plaintiff actually disputes. Plaintiff argues that he

will somehow be unable to collect a possible ultimate judgment against Defendant if the Partial

Default Judgment is set aside/vacated.




DEFENDANT’S REPLY IN SUPPORT OF                                                                   Page 3
MOTION TO VACATE PARTIAL DEFAULT JUDGMENT
1235547 / 1810543.3
          Importantly, Plaintiff’s bare claim that Defendant is likely to dispose of assets if the

default judgment is set aside is not supported by any declarations or evidence. Plaintiff’s reliance

on United Healthcare Ins. Co. v. Holley is misplaced because the prejudice in that case was

based on the defendant’s admission that they no longer had the Plaintiffs' money. No. 4:14-CV-

00630, 2017 WL 5668009, at *3 (E.D. Tex. Mar. 6, 2017), aff'd sub nom., 724 F. App'x 285 (5th

Cir. 2018). Here, there is no evidence that Defendant is likely to dispose of assets or that it would

be unable to satisfy a judgment were Plaintiff to ultimately prevail.. Indeed, Plaintiff’s argument

of prejudice proves more inappropriate given that Plaintiff concedes Defendant has sufficiently

shown meritorious defenses to Plaintiff’s claims.

          Finally, the Court should not award Plaintiff attorney’s fees if it sets aside the Partial

Default Judgment. As set forth above, Plaintiff was aware the Texas Secretary of State mailed

process to Defendant, but that such process was returned to the Secretary of State’s office

bearing the notation “Unable to Forward/For Review.” Despite this knowledge, Plaintiff refused

to notify the State Court of the failure of the Secretary of State and wastefully expended fees to

seek a partial default rather than notify counsel for Defendant, with whom Plaintiff’s counsel had

been negotiating prior to filing suit, that the state court action had been filed. As there is no fault

or culpability with Defendant regarding failure of service, responsibility for Plaintiff’s attorney’s

fees should stay with Plaintiff.

                                       III.   CONCLUSION

          For the foregoing reasons and because Defendant has moved expeditiously to resolve this

issue, Defendant respectfully requests that the present motion be granted.




DEFENDANT’S REPLY IN SUPPORT OF                                                                  Page 4
MOTION TO VACATE PARTIAL DEFAULT JUDGMENT
1235547 / 1810543.3
Dated: March 8, 2021.                           Respectfully submitted,

                                                /s/ Craig A. McDougal
                                                Craig A. McDougal
                                                State Bar No. 13569850
                                                Raymond Fischer
                                                State Bar No. 24038446
                                                Camille D. Griffith
                                                State Bar No. 24034761

                                                KILPATRICK TOWNSEND & STOCKTON LLP
                                                2001 Ross Avenue, Suite 4400
                                                Dallas, Texas 75201
                                                Tel:     (214) 922-7100
                                                Fax:     (214) 279-5113
                                                Email: cmcdougal@kilpatricktownsend.com
                                                         rfischer@kilpatricktownsend.com
                                                         cgriffith@kilpatricktownsend.com

                                                ATTORNEYS FOR DEFENDANT
                                                TUBEMASTER, INC.


                                CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing has been served upon
counsel of record for via the Court’s electronic filing system and e-mail this 8th day of March,
2021.

       Karen K. Fitzgerald                       Troy Garris
       Fitzgerald Law, PLLC                      Garris Horn, LLP
       8150 N. Central Expy, 10th Floor          325 N. Saint Paul St., Ste. 3100
       Dallas, Texas 75206                       Dallas, Texas 75201
       E-mail: karen@fitzgerald.law              E-mail: troy@garrishorn.com
       Counsel for Plaintiff                     Counsel for Plaintiff


                                                   /s/ Craig A. McDougal
                                                   Craig A. McDougal




DEFENDANT’S REPLY IN SUPPORT OF                                                           Page 5
MOTION TO VACATE PARTIAL DEFAULT JUDGMENT
1235547 / 1810543.3
